Per Curiam.
• This was a law action instituted in the county court of Cass county and removed thence by appeal to the dis*2trict court, where the plaintiff, Israel Pearlman, obtained a money judgment against the defendant, the People's Building, Loan & Savings Association of New York. When the cause reached this court it ivas advanced a,nd submitted under the first section of rule 2, upon an agreed abstract of the record. This abstract does not contain a specification of any of the errors upon which defendant relies for a reversal of the judgment, and hence there is no question properly before us for decision. The case is ruled by O’Neill v. Flood, 58 Nebr., 218, and Manning v. Freeman, 58 Nebr., 485. The judgment is
Affirmed.